DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated April 21, 2022.  Claims 1-21 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2021/0053487, to Vangelov et al. (hereinafter Vangelov).

As per claim 1, and similarly with respect to claims 8 and 15, Vangelov discloses a computer-implemented method for operating an autonomous driving vehicle (ADV) (e.g. see paragraphs 0017 and 0029, wherein an ECU of an autonomous vehicle is provided), the method comprising: receiving a persistent input throttle command signal that starts at a first time instant at a vehicle control system of the ADV that is a first type vehicle (e.g. see Fig. 2, wherein a throttle command 252 is received by the PCU 140 which is received by electric motor 218); determining a timing factor (e.g. see paragraph 0004, wherein an electric vehicle provides acceleration profiles of electric and non-electric vehicle (i.e. modified magnitude of acceleration) based on a present time relative to the first time instant (e.g. see the Office notes that this may be the magnitude at a first instance and the magnitude at a second instance) using a first acceleration performance curve representing a power transient response of the first type vehicle (e.g. see para. 0004, wherein this would comprise the acceleration profile of an electric vehicle) and a second acceleration performance curve representing a power transient response of a second type vehicle (e.g. see para. 0004, wherein this would comprise the acceleration profile of a non-electric vehicle), in response to a throttle command (e.g. depression of an accelerator pedal); generating a transformed throttle command signal based on the persistent input throttle command signal (e.g. continued depression of an accelerator pedal) in view of the timing factor (e.g. see the modified magnitude of acceleration profile between an electric vehicle and non-electric vehicle); and controlling an engine operation of the ADV based on the transformed throttle command signal at the vehicle control system, such that the ADV accelerates in a manner similar to the second type vehicle (e.g. see Fig. 3 and paragraph 0009, wherein an acceleration profile (which would include timing factors to emulate acceleration profile) of a non-electric vehicle is selected and utilized; also see paragraph 0018, wherein the vehicle may comprise a hybrid  powered by a combustion engine).  

As per claim 2, and similarly with respect to claims 9 and 16, Vangelov discloses the features of claims 1, 8 and 15, respectively, and further discloses wherein the first type vehicle is an electric vehicle, and the second type vehicle is a fossil fuel vehicle (e.g. see rejection of claim 1).

As per claim 3, and similarly with respect to claims 10 and 17, Vangelov discloses the features of claims 1, 8 and 15, respectively, and further discloses wherein the transformed throttle command signal comprises a zero throttle command when the present time falls within a first time period after the first time instant (e.g. the Office notes that the transformed throttle command signal comprising a simulated non-electric vehicle would include (i.e. comprise) a throttle range of zero to a maximum value, which would be in some sort of first time period).

As per claim 4, and similarly with respect to claims 11 and 18, Vangelov discloses the features of claims 3, 10 and 17, respectively, and further discloses wherein the transformed throttle command signal comprises a zero throttle command when the present time falls within a first time period after the first time instant (e.g. the Office notes that the transformed throttle command signal comprising a simulated non-electric vehicle would include (i.e. comprise) a throttle range of zero to a maximum value, which would be in some sort of first time period).

As per claim 5, and similarly with respect to claims 12 and 19, Vangelov discloses the features of claims 4, 11 and 18, respectively, and further discloses wherein the transformed throttle command signal comprises the unchanged persistent input throttle command signal when the present time falls within a third time period after the second time period (e.g. the Office notes that this may comprise an initial throttle command beginning from zero).

As per claim 6, and similarly with respect to claims 13 and 20, Vangelov discloses the features of claims 1, 8 and 15, respectively, and further discloses wherein an engine power output on the second acceleration performance curve starts to appear at a later time and increases at a slower rate than on the first acceleration performance curve (e.g. the Office notes that this is indicative of an engine as opposed to an electric motor).

As per claim 7, and similarly with respect to claims 14 and 21, Vangelov discloses the features of claims 1, 8 and 15, respectively, and further discloses wherein controlling the engine operation of the ADV based on the transformed throttle command signal causes an engine power output of the ADV according to timing of the second acceleration performance curve associated with the second type vehicle (see paragraph 0018, wherein the vehicle may comprise a hybrid  powered by a combustion engine).

Response to Arguments
Applicant argues, with respect to independent claims 1, 8 and 15, that Vangelov fails to disclose or suggest generating a transformed throttle command based on an input throttle command and a timing factor that is determined based on a present time relative to the first time instant using a first acceleration performance curve representing a power transient response of the first type vehicle and a second acceleration performance curve representing a power transient response of a second type vehicle, in response to a throttle command, as recited in pending claim 1. In supporting this position, Applicant argues that there is no mentioning that the acceleration performance curves of two types of vehicles are used to generate a timing factor, which is then used to transform a throttle command of the electrified vehicle.
At the onset, Applicant acknowledges in the Office Action Response that Vangelov discloses an electric vehicle in which throttle commands may be transformed based upon a received acceleration profile of a non-electrified vehicle.  As such, it appears that there is an agreement that Vangelov does disclose different acceleration profiles that may be switched therebetween. Looking at the disputed claim language, a timing factor is determined.  Though there is little detail regarding what the timing factor is in reference to within the Written Description, the Written Description does indicate that that the timing factor my comprise i) modifying magnitude of the input throttle command, ii) timing of the input throttle command, iii) or both modifying magnitude and timing of the input throttle command (e.g. see paragraph 0049).  Accordingly, taking the breadth of the claim language in view of the Written Description, the Office takes the position that determining a timing factor may comprise determining a modified magnitude of the input throttle command. In looking at the prior art, Vangelov does disclose determining a modified magnitude of the throttle command by changing from an acceleration profile of an electric vehicle to an acceleration profile of a non-electrified vehicle.  With reference to this modified magnitude “being based on a present time relative to the first time instant…”, this appears to be nothing more than the magnitude at a first instance and the magnitude at a second instance.  The claim additionally recites that these instances are based or formulated using “a first acceleration performance curve representing a power transient response of the first type vehicle (e.g. electric profile) and a second acceleration performance curve representing a power transient response of a second type vehicle (e.g. non-electric vehicle), which would both be “in response to a throttle command.” Finally, Vangelob also discloses “generating a transformed throttle command signal based on the persistent input throttle command signal (e.g. continued depressing of an accelerator pedal) in view of the timing factor (e.g. modified magnitude with respect to the first and second acceleration performance curve). In view of the foregoing, the Office maintains Vangelov fairly discloses the feature of independent claims 1, 8 and 15.

Conclusion
Applicants arguments are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669